 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Nicholas Jackson Nash
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00248-APG-VCF
11                                                                2:17-cr-00043-APG-VCF
                    Plaintiff,
12                                                          STIPULATION TO CONTINUE
            v.                                            SENTENCING AND REVOCATION
13                                                                  HEARINGS
     NICHOLAS JACKSON NASH,
14                                                                 (Fifth Request)
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant United States
18
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Brian Pugh, Assistant Federal Public Defender, counsel for Nicholas Jackson
20
     Nash, that the Revocation and Sentencing Hearings currently scheduled on September 5, 2019
21
     at 9:30 a.m., be vacated and continued to a date and time convenient to the Court, but no sooner
22
     than sixty (60) days.
23
            This Stipulation is entered into for the following reasons:
24
            1.      Mr. Nash has important dental work that he has been waiting on and needs to
25
     have done over the next two months in three dentist visits.
26
 1        2.     Mr. Nash is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the fifth request for a continuance of the revocation and sentencing hearings.
 4        DATED this 3rd day of September, 2019.
 5
 6   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 7
 8     /s/ Brian Pugh                                /s/ Richard Anthony Lopez
     By_____________________________               By_____________________________
 9   BRIAN PUGH                                    RICHARD ANTHONY LOPEZ
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00248-APG-VCF
 4                                                                2:17-cr-00043-APG-VCF
                   Plaintiff,
 5
            v.
 6                                                                     ORDER
     NICHOLAS JACKSON NASH,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation and sentencing hearings currently

11   scheduled for Thursday, September 5, 2019 at 9:30 a.m., be vacated and continued to

12    December 10, 2019 at the hour of ___:___a.m.
     ________________                   10 00      in Courtroom 6C; or to a time and date

13   convenient to the court.
            DATED this ___ 4th day of September, 2019.
14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
